Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/046,922 INCINERATING TOILET WITH A LIFTING DEVICE, filed 10/12/2020. Claims 1-13 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-4, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104768438 A to Sirius Technology As in view of US 6,449,783 B1 to Moser.  Sirius Technology discloses an incinerating toilet (see description, paragraphs [0034 - O050], and figures 1-7) especially suitable for caravans and camping cars. The combustion chamber 4 comprises an inclined ash tray 23. A toilet unit comprising a toilet bowl, an incineration chamber and an ash tray is disclosed, the toilet has an outer jacket including a back and bottom part in steel, and a plastic casing 25 with cover 2 and sitting ring.  The plastic casing 25 is formed in one piece (see figure 7). A toilet casing and a toilet cover and sitting ring connected on the top are disclosed. However, Sirius does not teach the lifting device comprises a spring-loaded device connected to the toilet casing and adapted to store mechanical energy in the first position, in order to provide a push or pull force when activated, for moving the toilet casing from the first position to the second position.  Instead, Sirius teaches that for access to the ash tray in the lower part of the toilet, the whole casing is lifted along a rail guidance such as sliding or leading rails 26, and locked in open position. The rail guidance includes two inclined leading rails 26 mounted on the steel frame of the toilet. On each side of the casing 25, in the lower corners being situated close to the back side of the toilet, there is mounted a bolt fitting into these rails. The rails are constructed with indentations close to the upper end, in which the bolts fall down for locking in open position. Similarly, there is a vertical part on the rails in .
Sirius Technology:


    PNG
    media_image1.png
    644
    405
    media_image1.png
    Greyscale



Moser:

    PNG
    media_image2.png
    499
    600
    media_image2.png
    Greyscale


Conclusion
Claims 2, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971. The examiner can normally be reached Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI L BAKER/Primary Examiner, Art Unit 3754